DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of the species SEQ ID Number 190 in the reply filed on December 2, 2021 is acknowledged.
Applicants state that the elected SEQ ID Number 190 is contained entirely within SEQ ID Numbers 101 and 102 (page 5, Response).  
Claims 12-16 are also dependent from SEQ ID number 103 which purportedly does not contain the entirety of SEQ ID Number 190.  Therefore, these claims are also withdrawn from further consideration as being drawn to non-elected species.
In sum, claims 6 and 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 2, 2021.
Information Disclosure Statement
The IDS received on August 18, 2020 is proper and is being considered by the Examiner.
Drawings
The drawings received on August 18, 2020 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-10, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for reciting the phrase, “said target-complementary sequence of bases consists of 12-87 contiguous bases contained within the sequence of SEQ ID NO: 101 … and up to 10% base differences”.
MPEP 2111.03 defines the transitional phrase, “consisting of” as the following:
“The transitional phrase, “consisting of” excludes any element, step, or ingredient not specified in the claim.  In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“consisting of” defined as “closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith”).

In other words, every embodiment embraced the by phrase requires that the target-complementary sequence must be of the same identity as the contiguous bases found on SEQ ID NO: 101.  This is because the target-complementary sequence 
Claim 2 is also indefinite for the same reason as claim 1.
Claims 3-5, 8-10, 17 and 18 are indefinite by way of their dependency on claims 1 or 2.
	Claim 19 is indefinite for reciting that the claimed hybridization probe comprises, inter alia, a target-complementary sequence of bases consisting essentially of the recited SEQ ID Numbers because the specification fails to identify what of the bases of the recited SEQ ID Numbers are deemed “essential” or provide any guidance as to determine what bases are deemed essential.  
	MPEP 2111.03 defines the transitional phrase, “consisting essentially of” as the following:
“The transitional phrase ‘consisting essentially of’ limits the scope of a claim to the specified material or steps’ and those that do not materially affect the basic 
and novel characteristic(s) of the claimed invention”

	As the specification does not provide any guidance as to what locations or the bases comprised in these SEQ ID Numbers are deemed “essential” to supposed function of specifically detecting the nucleic acid to be targeted – that is, what regions 
	For the purpose of prosecution, the phrase, “consisting essentially of” has been construed to simply mean, “comprising,” that is, must contain the entirety of the recited SEQ ID Number(s).
	Claim 20 is indefinite by way of its dependency on claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 9, 10, and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blatt et al. (WO 02/068637 A2, published September 2002, priority October 2000).
With regard to claim 1, Blatt et al. disclose an oligonucleotide sequence having the below homology to SEQ ID NO: 101:
SEQ ID NO: 101  1   GAGTAGACGGTGCT  14
                    ||||||||||||||
Blatt et al.    3   GAGTAGACGGTGCT  16


	Therefore, the oligonucleotide disclosed by Blatt et al. comprises a target-complementary sequence that consists of 12-87 contiguous bases of SEQ ID NO: 101, and contains one or more base sequences (the three extra nucleotides flanking this region) that are not complementary to said nucleic acid that is to be targeted, resulting in a hybridization oligonucleotide that is 17 bases in total length (thus less than 100 bases).
	With regard to claim 2, the same nucleic acid sequence of Blatt et al. shows the same identity along SEQ ID NO: 102, as SEQ ID NO: 102 has 20 lesser bases from the 3’ end of SEQ ID NO: 101.
	With regard to claim 3, the oligonucleotide of Blatt et al. has two additional bases at the 5’ end and 1 additional base which are not found on SEQ ID NO: 101.
	With regard to claim 9, this target-complementary sequence region shows complete complementarity and thus does not contain bases which are not complementary to the nucleic acid to be detected.
	With regard to claim 10, the oligonucleotide disclosed by Blatt et al. is made up of 17-mer and therefore is within 69 bases.
	With regard to claim 19, Blatt et al. teach a nucleic acid of SEQ ID Number 3357, which is a 16-mer and identical to instant SEQ ID Number 190 (i.e., elected species):

32.2 bits(16)	10	16/16(100%)	0/16(0%)	Plus/Plus
SEQ ID NO: 190  1   CCTGCGACTCAACCCC  16
                    ||||||||||||||||
Blatt et al.    1   CCTGCGACTCAACCCC  16

	Blatt et al. do not explicitly disclose that the oligonucleotide comprises a detectable label, nor that the detectable label is a chemiluminescent or an acridinium ester label (claims 17, 18, and 20).
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to employ the oligonucleotide disclosed by Blatt et al. and label the oligonucleotide by well-known labels, routinely involved in detecting the hybridization complex.
	While Blatt et al. were not explicit in stating that their oligonucleotide should be labeled with a label, such as a chemiluminescent label (or acridinium ester), said one of ordinary skill in the art would have been motivated to design and test the oligonucleotide disclosed by Blatt et al. for its specificity to a target, wherein the hybridization is detected by oligonucleotide labeled with such routinely employed labels.
The Office’s position regarding chemiluminescent labeling means being well-known in the art is taken as an official notice.
MPEP 2144.03 states:
“The applicant should be presented with the explicit basis on which the examiner regards the matter as subject to official notice **>so as to adequately traverse the rejection< in the next reply after the Office action in which the 

“To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. (MPEP 2144.03)

“If the examiner adds a reference in the next Office action after applicant’s rebuttal, and the newly added reference is added only as directly corresponding evidence to support the prior common knowledge finding, and it does not result in a new issue or constitute a new ground of rejection, the Office action may be made final. If no amendments are made to the claims, the examiner must not rely on any other teachings in the reference if the rejection is made final. If the newly cited reference is added for reasons other than to support the prior common knowledge statement and a new ground of rejection is introduced by the examiner that is not necessitated by applicant’s amendment of the claims, the rejection may not be made final. See MPEP § 706.07(a) (MPEP 2144.03)

	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

s 4, 5, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blatt et al. (WO 02/068637 A2, published September 2002, priority October 2000), as applied to claims 1-3, 9, 10, 17-20 above, and further in view of Zhang et al. (Angew. Chem., 2001, vol. 113, pages 416-419).
	The teachings of Blatt et al. have already been discussed above.
	As discussed above, Blatt et al. teach an oligonucleotide of SEQ ID Number 190 (i.e., elected species).
	Blatt et al. do not explicitly teach that their oligonucleotide can be made in forms such as molecular beacon (claim 5), labeled with a fluorescent and a quencher dye (claim 4).
	Zhang et al. teach a well-known and established oligonucleotide probes which form a self-quenching complementary shape, known as molecular beacon probe, wherein the oligonucleotide comprises a target-complementary loop region and two flanking regions which are self-complementary, wherein each respective of said flanking regions comprises a fluorescent and a quencher moiety, respectively (see Figure 1, also, “[m]olecular beacons are single-stranded oligonucleotide probes with a hairpin structure.  A fluorophore and a quencher are linked to the two ends of the strand”, page 416, 2nd column; “loop portion of the molecular beacon is designed that it is complementary to a target oligonucleotide of interest”, page 416, 2nd column).
	Zhang et al. teach that the advantage of utilizing a molecular beacon probe is that it emits, “an intense fluorescent signal at room temperature only when hybridized nd column).
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Blatt et al. with the teachings of Zhang et al., thereby arriving at the invention as claimed for the following reasons.
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”
While Blatt et al. did not explicitly teach that their oligonucleotide should be designed so as to form a molecular beacon formation for FRET detection means, given that the technology of molecular beacon had been well-established at the time 
Given that Zhang et al. already taught how molecular beacon probe worked, incorporating the target-complementary sequence of Blatt et al. into designing a molecular beacon probe would have been within the skill level of the skilled artisan.
In KSR International Co v. Teleflex Inc, the Supreme Court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
Lastly, it is respectfully submitted that such “fitting” of the teachings would not have been “beyond [the] ... skill [level]” of one of ordinary skill in the art
In KSR, the Supreme Court stated:
“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different unless its actual application is beyond his or her skill.” (page 13, emphasis added).

Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-10, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,781,495 
The specification teaches that SEQ ID NO: 101 is a 87-mer; SEQ ID NO: 102 is a 69-mer and contains nucleotides 1-69 of SEQ ID NO: 101.
The specification also teaches that SEQ ID NO: 103 is a 52-mer and contains nucleotides 18-69 of SEQ ID NO: 101.
Therefore, with regard to instant claim 1, the hybridization probe containing 12-87 bases of SEQ ID Number 101 or that of SEQ ID NO: 102 (instant claim 2) necessarily overlaps with the probe of SEQ ID Number 103 as claimed in claim 1 of the ‘495 patent.
With regard to instant claims 3-5, claims 2-4 of the ‘495 patent claims the same configuration.
With regard to instant claim 8, the recited SEQ ID Numbers (alternative embodiments) are also recited in claim 6 of the ‘495 patent.
With regard to instant claims 9 and 10, claims 7 and 9 of the ‘495 patent overlap.
With regard to instant claims 17 and 18, claim 8 of the ‘495 patent claims a chemiluminescent label and claim 12 of the ‘495 patent claims an acridinium ester label.
With regard to instant claim 19, claims 14 and 16 of the ‘495 patent also claim the alternatively recited SEQ ID Numbers.

Therefore, instant claims are obvious over the claims of the ‘495 patent.

Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        December 28, 2021
/YJK/